OFFICE      OF THE ATTORNEY GENERAL           OF TEXAS
                                  AlJSTlN
GROVERSECLERS
ATTQRNEY
       GLNEiL4L



 mnorable           soy Loventbal,  Chairrsn
 Lfvsstock      3aAitary     Com;liesion
 2002 ::.     T. s~~oaer       ~uil3ing
 !‘4rt   :,orth     2, Texan




                                                       .f~.c,f   hwerer,
                                                       3l-iZbd   f4r   rlo-
                                                      . 192-l.     7..;.c.5.




                                               and distribution of
                                           t    t5 thb beat iAtbr-




                         orlty co&erred     u~oa the Llrestook~
                         slon ln .krtlclr   1525-B, (7ernon’s
                         nal 3tatutse,    3Anl Code, V4luar
         $3), the comalssloo   nay lssuo resguiatione de&n-
         ad to oontrol the aals anb dirtributioa     of suoh
         produots.   ~auerer, no penalty Is provided in
         this aootlon tar iallure    to oomply with su6h re&-
         ulations.
             Y&efort any regulatlone   arb htuba on tbls
         subject, it 411 be a;::ruclatta   If you will ax-
         dnm   the artlole  to whioh refersnot  has been
                                                                         513




        undo, and subse$mnt      reotisns   rolatirg   to lit+
        @took dlwase    amtml,     .a.ad adrisr thlo offloe
        ii ia J3J.FOghi4Q     p#~it!iOIk3 Or the 4thtlrMO-
        tlonr a r tlp.pLlioabLe and li psnaltlsa     can pir
        assewed   ior YlOlatloa of lu$ulntl~ca dssl&ed
        ror thlr jwYpow.*


          hrtlola 158Sb. Vsmon*s Anaeeated Criminal zmt-
titer Ok’To%M, Fwal Coda, whlah was enaofsd by the 4lst
LMgirlatum at It8 Irirst tilled gersion In 19Si9,provider
in roepeat to teterltmy blolsgior as tollous:
            *The naid cuamisrlon (LlYeotOOk Saaltarg
        CaarPiSsi4Q)in hWQbJ ?kUthWiZ4d     t0 @oAtHi
        the aal6 ad dlatrlbutioa   ci vebrtiaary    bio-
                  (Sabtso in pemnthereb     inwrtad    87


               SW hare  read OareiuSly t& entire footPOW oantaln-
ed in    nld     titiole lS#Jb, and we tlad QO arimlaal paaalt~
orthodzed        ror tlolutloaa  or any nma,  ardrra und myla-
tlonr   or nald com.lrdoa         protided to   oofitroi   the mare aa
airtributioa       or o6tQrinuy    btorogi~.       Tha pwstlira ai a
01~11    rwmaJ     tu grubiblt    mob   +ioXatlons   lr not inrolred
EWQ.
           Rcnrerer, in mepeat to 6tfbsequeat Laws oa thi8
subjoot, we aall to your atkntlon t!w lTexae I.lmutook
3eaedy Aat," MQOtOd 1Q 194S By the 45th Lagleisture           (art.
192-1, t.~.c.s.), to roxlato the iwmraotura, mle, 0rm-
ii& to sell, end labeling     of llvaatoa& remi&ierl prorldlna,
top regl8tratloa 4th     stat0 nqalth Otfloer~ prorldlng       for
toes;  proriding  to? etioraezmnt;     prmidir@   penraltii~o; allo-
oatin& rUQS and appropriating      fundr.    Thlo AOt -&'OWSPl the
3t8t0 1381th ortmr to wxulgate            rnd adopt mwmable
alor, an6 n@atioQs       neeesm~      to oarry intO QffOOt the
full tAtQAt end mee.nlag ot euoh Aat,       anb prodder a penalty
for tb riolatlon     01 said hot.
a.
i                                                           .~
                                                                      -.
                                                                             514




               for your guidanoe ID the providing of abdl~tiscal
     wntroh    of this acbjeot, we wish to psiat at thcd Arti-
     01s 73Ua,    Yernon*ti .lnnstat& clvli   :xuCutas of Tax4s
     (anaoted by tha 43th Legislature      in 198?), gmr~derr aa
     rOl.lOWSt
               *Ii0 law or tSia state shsll prercnt any QW-
          son irot.4 veoolnatlng,    lnowlatlngg,    or treading
          hia own hoga 0~ r0p .4.ny pepson crs;piopu (LB c0unty
          mnon8tratlon     mat    fro24 raoolaating,    lnooul~tlna
          or traratlrg  my boga in the oounty whare h4 is efa-
          ployed   with h35 cholare vii-~ Of BBTYBL Or Other
          ramdyl or dogi with any S~FU&or virus        that will
          pParent lvibler, auld any law in 0snfUet     wibh t!li8
          hot ia bereby mpealed.*




                                                                           COMMITTix   /